Title: To Thomas Jefferson from Henry Meigs, 25 July 1805
From: Meigs, Henry
To: Jefferson, Thomas


                  
                     May it please Your Excellency!
                     
                     New York. July. 25th. 1805.
                  
                  It is unquestionably strong evidence of extraordinary presumption, for a Man whose name and character are equally unknown to you, to address a request to you: And especially for him to intrude upon those moments of your attention (which are necessarily occupied with Concerns of the very first Magnitude) his little wants & private affairs. But feeling as a Man, I feel some small degree of confidence in preferring my wants thus openly, to your favor. Your Excellency has heretofore received some information respecting my father: His name is Meigs now President of the infant University of Georgia. I am his eldest Son; and at this time am a Citizen of New York; practising as Counsellor in the Supreme & Inferior Courts of this State, and as Counsellor and Proctor in the District Court of the U. States. The Council of Appointment have lately, also conferred upon me a Notarial Seal. These various employments are, however, with all my industry, quite inadequate to my support and I have inherited nothing from my Good Father; but the Pure love of Republicanism, an University education & the highest Respect & Veneration for the character of Thomas Jefferson.
                  There is a probability that the Office of Clerk of the District Court will be vacated by the removal of the present occupant. A number of Gentlemen in this City have already made application for the Office. I also have applied, and have assurances from Mr. Tompkins one of our Supreme Court Judges and from the Attorney General of the D. Court Mr Sandford of their influence in my favor. I have also addressed the Vice President Mr Clinton,;who has heretofore given me assurances of his general favor. I think there is a probability of the exertion of his influence in my behalf. Your Excellency now probably discerns the Drift of this appeal to your goodness. A single word in my favor from your Excellency would insure me success. If therefore it is consistent with your Opinion and goodness to speak that word for me, it will add to the high veneration with which my mind is already impressed towards you, the Obligation of the Purest Gratitude.
                  Mr Milledge and Mr Baldwin of Georgia are well acquainted with me as well as Dr Mitchell of this place, with the latter I had some conversation this morning, and he expressed the warmest wishes for my success in the pursuit of this Office. I mentioned to him that I had the idea of making an application to the President of the United States. He observed that the President had already as many Concerns and those of the first Consequence as he could attend to; I have however thus (perhaps wrongly) ventured to intrude upon your Excellency’s attention, presuming from my knowledge of your character that no Member of the great National family would be passed by unheard by you, when advancing a request which was founded in reason. Permit me now, whatever may be your Excellency’s decision upon this address to Assure you, that no Citizen of the United States has a more heart felt Love & sincere respect for your Private and Public Character than Your Most Respectful and Obedient Humble Servant.
                  
                     Henry Meigs
                     
                  
               